        Case 1:20-cv-00896-AWI-SAB Document 25 Filed 12/04/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LOUIS LAMON,                             )   Case No.: 1:20-cv-00896-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                          RECOMMENDATION, AND DENYING
                                                    )   PLAINTIFF’S MOTION FOR A TEMPORARY
14                                                  )   RESTRAINING ORDER
     C. PFEIFFER, et.al.,
                                                    )
15                                                  )   (ECF Nos. 19, 20, 21)
                    Defendants.                     )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Barry Louis Lamon is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On September 1, 2020, findings and recommendations were issued, recommending that
22   plaintiff’s motion for a temporary restraining order, filed on August 31, 2020, be denied. (ECF No. 20.)
23   Plaintiff was granted fourteen days in which to file objections to the findings and recommendations.
24   (Id.) On September 17, 2020, Plaintiff filed objections. (ECF No. 21.)
25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court
26   has conducted a de novo review of this case. Having carefully reviewed the entire file, including
27   plaintiff’s objections, the court finds the findings and recommendations to be supported by the record
28   and proper analysis.
                                                        1
       Case 1:20-cv-00896-AWI-SAB Document 25 Filed 12/04/20 Page 2 of 2



1          Accordingly, it is HEREBY ORDERED that:

2          1.    The findings and recommendations issued by the Magistrate Judge on September 1,

3                2020,are ADOPTED in full; and

4          2.    Plaintiff’s motion for a temporary restraining order, filed on August 31, 2020, is

5                DENIED.

6
7    IT IS SO ORDERED.

8    Dated: December 3, 2020
                                           SENIOR DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
